Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00247-CV

                         IN RE Jerry Alex CORONA and Sonia Luna Corona

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On April 10, 2014, relators filed a petition for writ of mandamus complaining of the trial

court’s order granting a new trial in the underlying personal injury litigation. The real party in

interest filed a response to the petition on May 12, pursuant to this court’s order of April 16, 2014.

           Relators have advised this court that the parties have settled the underlying lawsuit and,

therefore, the issues raised by the mandamus proceeding have become moot. Relators have

requested that the mandamus petition be dismissed. Accordingly, this original mandamus

proceeding is dismissed as moot.


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2011-CI-08286, styled Alice Heugel v. Jerry Alex Corona and Sonia Luna
Corona, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.